DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temperature sensor” and “contact communication tag” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“temperature sensor 22” and “contact communication tag 23” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2 recites “comprising alarm” and the Examiner suggest amending the aforementioned recitation to “an alarm”
Claim 2 recites “detector configured” and the Examiner suggest amending the aforementioned recitation to “detector is configured”
Claim 5 recites “detector is living body contact communication unit” and the Examiner suggest amending the aforementioned recitation to “detector is a living body contact communication unit”
Claim 10 recites “a puncture member that comes into contact with a living body, contact with the living body; and notifying . . .” and the Examiner suggest amending the aforementioned recitation to “a puncture member that comes into contact with a living body; and notifying”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIKKISO CO LTD (JP 4301512, as listed on the IDS dated 07/08/2020, see attached English translation).
Regarding claim 1, NIKKISO CO LTD teaches a puncture member detachment detection apparatus (device in Fig. 1) comprising: a puncture member (1, Fig. 1) that punctures a living body (see [0020]); and living body contact detection detector (4, Fig. 1) configured to detect contact with the living body ([0018]), wherein the living body contact detection detector (4) is (1, see Fig. 1) that comes into contact with the living body (see [0023]).  
Regarding claim 2, NIKKISO CO LTD teaches further comprising alarm transmitter (6, Fig. 1), wherein the alarm transmitter (6) configured to transmit an alarm when the living body contact detection detector (4) configured to detect that the contact with the living body is released (see [0030]).  
Regarding claim 5, NIKKISO CO LTD teaches wherein the living body contact detection detector (4) is living body contact communication unit (4, see [0023] where 4 is a sensor and [0027] where the signal from 4 is transmitted; hence, 4 is a communication unit), and the living body contact communication unit (4) detects that the contact with the living body is released when living body contact communication is interrupted (see [0024] and [0026]-[0027]).  
Regarding claim 6, NIKKISO CO LTD teaches wherein the puncture member (1) is a wing-like needle (1, see [0031]), and the living body contact detection detector (4) is provided at a part of a wing- like part (3, see Fig. 2) of the wing-like needle (1) that comes into contact with the living body (see Fig. 2 and [0031]).  
Regarding claim 7, NIKKISO CO LTD teaches wherein the puncture member (1) is an indwelling needle (1, see [0031]), and the living body contact detection detector (4) is provided at a part (3, Fig. 2 below) of an outer cylinder part (outer cylinder, Fig. 2 below) of the indwelling needle (1) that comes into contact with the living body (see Fig. 2 and [0031]).  
[AltContent: textbox (a part)]Examiner’s Annotated Fig. 2
[AltContent: arrow][AltContent: arrow][AltContent: textbox (outer cylinder part)]
    PNG
    media_image1.png
    205
    341
    media_image1.png
    Greyscale

Regarding claim 8, NIKKISO CO LTD teaches a puncture member detachment detection system (device in Fig. 1) comprising a puncture member detachment detection apparatus (1, Fig. 1) and an alarm transmitter (6, Fig. 1), wherein the puncture member detachment detection apparatus (1) comprises: a puncture member (1) that punctures a living body (see [0020]); and living body contact detection detector (4, Fig. 1) for detecting contact with the living body ([0018]), the living body contact detection detector (4) is provided at a part of the puncture member (1) that comes into contact with the living body (see Fig. 1 and [0023]), and the alarm transmitter (6) transmits an alarm when the living body contact detection detector (4) detects that the contact with the living body is released (see [0030]).  
Regarding claim 10, NIKKISO CO LTD teaches a puncture member detachment detection method comprising: detecting, by living body contact detection detector (4, Fig. 1) provided at a part of a puncture member (1, Fig. 1) that comes into contact with a living body (see [0020]-[0021]), contact with the living body; and notifying an alarm transmitter (6, Fig. 1) that the contact with the living body is released when the living body contact detection detector detects (4) that the contact with the living body is released (see [0014], [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIKKISO CO LTD (JP 4301512, as listed on the IDS dated 07/08/2020, see attached English translation) in view of Goto et al. (Pub. No. 2017/0348471, as listed on the IDS dated 07/08/2020).
Regarding claim 3, NIKKISO CO LTD does not teach wherein the living body contact detection detector is a heart rate sensor, and the heart rate sensor detects that the contact with the living body is released when a heart rate of the living body cannot be measured.  However, Goto et al. teaches a puncture member detachment detection apparatus (device in Fig. 1) comprising a puncture member (b, Fig. 4) and a living body contact detection (4, Fig. 4), wherein the living body contact detection detector (4) is a heart rate sensor (see [0046]), and the heart rate sensor detects (4) that the contact with the living body is released when a heart rate of the living body cannot be measured (see [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by NIKKISO CO LTD by substituting the electrode for the electrocardiogram-measuring device taught by Goto et al. for monitoring the heartbeat and the pulse of the patient during treatment (see [0003]).  
Regarding claim 9, NIKKISO CO LTD does not teach wherein the living body contact detection detector is a heart rate sensor, and the heart rate sensor detects that the contact with the living body is released when a heart rate of the living body cannot be measured.  However, Goto et al. teaches a puncture member detachment detection apparatus (device in Fig. 1) comprising a puncture member (b, Fig. 4) and a living body contact detection (4, Fig. 4), wherein the living body contact detection detector (4) is a heart rate sensor (see [0046]) that the contact with the living body is released when a heart rate of the living body cannot be measured (see [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by NIKKISO CO LTD by substituting the electrode for the electrocardiogram-measuring device taught by Goto et al. for monitoring the heartbeat and the pulse of the patient during treatment (see [0003]).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIKKISO CO LTD (JP 4301512, as listed on the IDS dated 07/08/2020, see attached English translation) in view of Hyde et al. (Pub. No. 2015/0374930, as listed on the IDS dated 07/08/2020).
Regarding claim 4, NIKKISO CO LTD does not teach wherein the living body contact detection detector is a temperature sensor, and the temperature sensor detects that the contact with the living body is released when a temperature becomes equal to or lower than a predetermined temperature.  However, Hyde et al. teaches a puncture member detachment detection apparatus (800, Fig. 8) comprising a puncture member (100, Fig. 8) and a living body contact detection (890, Fig. 8) that is a temperature sensor (see [0145]) that detects that the contact with the living body is released when a temperature becomes equal to or lower than a predetermined temperature (see [0145, 890 detects when 830 is in contact with the skin a heated surface; hence, 890 detects when 830 is not in contact with the skin and the temperature is below that of the predetermined heated surface of the skin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by NIKKIS CO LTD by substituting the electrode sensor for the temperature sensor taught by Hyde et al. for detecting the proximity of the needle with the skin of the patient ([0145]).  Further, the substitution is a simple substitution 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.